DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 03/29/2022 (“03-29-22 OA”), Applicant canceled claims 1-3 and added new claims 4-12 while amending Figures 3 and 5 and written description paragraphs 0017, 0018, 0024 and 0034 in reply dated 06/24/2022 (“06-24-22 Reply”).
Response to Arguments
Applicant’s amendments to Figures 3 and 5 and written description paragraphs 0024 and 0034 have overcome the objection to drawings as set forth under line item number 5 of the 03-29-22 OA. 
Applicant’s amendments to written description paragraphs 0017-0018 have overcome the objection to specification as set forth under line item number 6 of the 03-29-22 OA.
Applicant’s cancelation of claims 1-3 renders moot the 35 USC 112(b) indefiniteness rejections as set forth under line item number 7 of the 03-29-22 OA. 
 Applicant’s cancelation of claims 1-3 renders moot the prior art rejections as set forth under line item number 8 of the 03-29-22 OA. 
The Office agrees with applicant’s remarks that the new claims 4-12 incorporate the allowable subject matter as set forth under line item number 9 of the 03-29-22 OA. The following objections and rejections are minor typographical errors to overcome to proceed to allowance.  
Claim Objections
Claims 4 and 6-12 are objected to because of the following minor typographical informalities:  
Please refer to the Examiner’s Annotated Claims attached. 
Independent claim 4 should delete “is” as illustrated on the Examiner’s Annotated Claims. 
Claims 6-7 are objected to because parent claim 4 is objected to, supra. 

Independent claim 8 should change “the” to “a” as illustrated on the Examiner’s Annotated Claims. 
Independent claim 8 should delete the repetitive “to a” as illustrated on the Examiner’s Annotated Claims. 
Claim 9 could benefit from some rephrasing as suggested in the Examiner’s Annotated Claims. 
Claims 9-12 are objected to because parent claim 8 is objected to, supra. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since claim 5 in entirety is optional it appears that nothing in claim 5 is further limiting parent claim 4. 
	It is suggested to amended claim 5 with similar wording as claim 12. 
Notice of References Cited
	In the Notice of References Cited-892 Form there are listed relevant prior art to the claims. 
	It is noted that the closest prior art to the claims is that of Fu and Fu1 as set forth under line item number 8 of the 03-29-22 OA.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 July 2022
/John P. Dulka/Primary Examiner, Art Unit 2895